Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  156150(48)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JOSHUA WADE,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                     SC: 156150
  v                                                                  COA: 330555
                                                                     Ct of Claims: 15-000129-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of Joseph Muha to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on January 21, 2021, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2021

                                                                               Clerk